DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group II, claims 12 – 20 in the reply filed on June 27, 2022 is acknowledged.  The Applicant did not provide arguments/ground(s) for traversal. Therefore, it is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Claims 1 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention – Group I, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on December 18, 2020.  These drawings are acceptable.

Claim Objections
Claim(s) 12 – 15, and 17 are objected to because of the following informalities: 
Claim 12, line 4, “detect conditions indicative of a short circuit”, should be change to - - detect conditions indicative of [[a]] the short circuit - -.
Claim 12, lines 7-8, “determine whether conditions indicative of a short circuit are detected by the detecting circuit during that iteration; and”, should be change to - - determine whether conditions indicative of [[a]] the short circuit are detected by the detecting circuit during the present iteration of the one or more iterations; and - -.
Claim 12, lines 9-10, “determine, based on whether conditions indicative of a short circuit are detected by the detecting circuit during that iteration”, should be change to - - determine, based on whether conditions indicative of [[a]] the short circuit are detected by the detecting circuit during the present iteration of the one or more iterations - -.
Claim 13, line 4, “conditions indicative of a short circuit”, should be change to - - conditions indicative of [[a]] the short circuit - -.
Claim 14, line 6, “during that iteration”, should be change to - - during the present iteration of the one or more iterations - -.
Claim 15, lines 1-2, “comprising storage storing a unique reference”, should be change to - - comprising a storage configure to storing a unique reference - -.
Claim 17, line 2, “configured such that each iteration has the same, predetermined”, should be change to - - configured such of one or more iteration has the same[[,]] predetermined - -.
Appropriate correction is required.
Examiner’s Note: Although, the Applicant can be his own lexicographer, “that iteration” recited in the claims may lead to confusion the meaning of “that iteration”.  In order to avoid possible issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), clarification is required if the Applicant disagrees with current claim objections.
Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 – 14 and 18 – 20 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Koyama (US 5,631,795).

With regard to claim 12, Koyama teaches a short circuit isolator for electrically isolating a short circuit (Abstract, lines 1-5) between a pair of conductors (16, 18 – Fig. 1) of a circuit having a loop configuration (see Fig. 1, circuit having a loop configuration) (col. 3, lines 4-8), the short circuit isolator comprising:
a detecting circuit (12, 14-1, 14-2, 14-3; 14 – Fig. 1, Fig. 4) configured to detect conditions indicative of the short circuit between the pair of conductors (16, 18 – Fig. 1); and
a controller circuit (12 – Fig. 1) configured to, for each of one or more iterations:
determine whether conditions indicative of the short circuit are detected by the detecting circuit (12, 14-1, 14-2, 14-3; 14 – Fig. 1, Fig. 4) during the present iteration of the one or more iterations (col. 4, lines 62-67; col. 5, lines 1-6); and
determine, based on whether conditions indicative of the short circuit are detected by the detecting circuit (12, 14-1, 14-2, 14-3; 14 – Fig. 1, Fig. 4) during the present iteration of the one or more iterations, whether to perform another iteration (col. 5, lines 7-27).
Examiner’s Note: Regarding to the preamble “A short circuit isolator for electrically isolating a short circuit between a pair of conductors of a circuit having a loop configuration” it is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
With regard to claim 13, Koyama teaches all the limitations of claim 12, and further teaches the controller circuit (12 – Fig. 1) is configured to begin a first iteration in response to the detecting circuit detecting conditions indicative of the short circuit between the pair of conductors (16, 18 – Fig. 1) (col. 4, lines 62-67; col. 5, lines 1-6; col. 5, lines 28-45).
With regard to claim 14, Koyama teaches all the limitations of claim 12, and further teaches an isolator switch (22, 26, 28 – Fig. 1) operable to interrupt electrical communication along at least one conductor of the pair of conductors (16, 18 – Fig. 1);
wherein the controller circuit (12 – Fig. 1) is configured to, for each of one or more iterations:
determine whether the isolator switch (22, 26, 28 – Fig. 1) should pulse during the present iteration of the one or more iterations (col. 9, lines 3-10); and
when it is determined that the isolator switch should (22, 26, 28 – Fig. 1) pulse during that iteration, cause the isolator switch (22, 26, 28 – Fig. 1) to pulse during that iteration (col. 9, lines 3-10).
With regard to claim 18, Koyama teaches all the limitations of claim 12, and further teaches a fire protection component or intrusion detection component (col. 2, lines 1-7) comprising a short circuit isolator as claimed in claim 12.
With regard to claim 19, Koyama teaches all the limitations of claim 12, and further teaches a system comprising a one or more short circuit isolators (DX – Fig. 16) as claimed in claim 12.
With regard to claim 20, Koyama teaches all the limitations of claim 12, and further teaches the system is a fire protection system, an intrusion detection system or other system (col. 2, lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 5,631,795).

With regard to claim 17, Koyama teaches all the limitations of claim 12, and further teaches the controller circuit is configured such that each iteration has the predetermined iteration time (col. 5, lines 23-27, “predetermined time”); but does not expressly teach each iteration has the same predetermined iteration time.
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the predetermined time of each iteration of Koyama, to have each iteration with the same predetermined iteration time since doing so is within the ordinary capability of those skilled in the art.

Allowable Subject Matter
Claim(s) 15 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 15, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “comprising a storage configure to storing a unique reference; wherein the controller circuit is configured to determine whether the isolator switch should pulse during an iteration based on the unique reference stored in the storage.”

With regard to claim 16, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the controller circuit is configured to: determine whether it has completed a maximum number of iterations; and when it is determined that it has completed the maximum number of iterations, open the isolator switch.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Vanneno (US 2021/0192926 A1) teaches a hazard detector connected to a circuit that has: a plurality of circuit ends and a plurality of detectors, wherein the detector is connected intermediate the plurality of circuit ends, a circuit driver connected to the plurality of circuit ends so that the circuit forms a loop circuit, the circuit driver controlling one or more power sources to selectively provide power to the first circuit end and the second circuit end, and the detector has a short isolator switch that, when opened, breaks electrical continuity downstream of the detector, wherein the detector scans for a short at startup by receiving power, closing the switch, measuring one or more circuit parameters, and determining whether there is a short based on the one or more parameters.
Cordova Galera (US 2021/0142649 A1) teaches a short-circuit isolator for electrically isolating a short circuit in a fire protection system includes a wireless communication module. The wireless communication module may transmit a status of short-circuit isolator and/or additional data that can be detected by a tool carried by an operator. The wireless communication module may additionally allow the operator to locate the short-circuit isolator, based on an intensity of a wireless signal from the wireless communication module.
Beyersdorf (US 4,037,220) teaches a circuit arrangement for monitoring interruptions in each of two closed-circuit loops, which loops are laid in at least one cable. One end of each loop is connected, with the optional interposition of circuit elements, to one pole of a voltage source, the other end of each loop being connected, via a resistance network, to the other pole of the voltage source. Potentials derived from points in the resistance networks are used to directly control an electronic switching element which changes its conductivity state in the event of any interruption in at least one loop. Interruptions in the respective loops lead to a corresponding rise or fall in potential of the respective network whereby the electronic switching element is actuated. In a preferred embodiment, the resistance networks are rated so that with an interruption in one of the loops, the control voltage applied to the switching element is approximately zero, the switching element is a field-effect transistor of the self-conducting type, and the conductive state of that field-effect transistor serves additionally to monitor the loops in respect of short-circuiting.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836